Citation Nr: 0534924	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  02-15 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from April to August 
1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2001 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for a 
higher rating for her service-connected bilateral pes planus.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claim, apprised of whose responsibility - 
her's or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of her appeal has been obtained.

2.  Because of her bilateral pes planus, the veteran has pain 
in her feet, but her current 10 percent rating takes this 
into account, and there are no objective clinical indications 
that she also has marked deformity, swelling on use, or 
callosities.


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 
10 percent for pes planus.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5276 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

In the case at hand, the veteran was sent VCAA letters in 
August 2001 and November 2003.  The August 2001 letter 
explained the type of evidence required to substantiate a 
claim of entitlement to service connection, but the November 
2003 letter correctly explained the type of evidence required 
to substantiate her claim for a higher disability rating for 
her already service-connected bilateral pes planus.  Both 
letters also indicated what evidence she was responsible for 
obtaining and what VA had done and would do in helping her 
obtain supporting evidence.  There was no specific mention, 
per se, of the "fourth element" discussed in Pelegrini II, 
but the letters nonetheless explained that she should 
identify and/or submit any supporting evidence.  And in 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), the 
Court held that requesting additional evidence supportive of 
the claim rather than evidence that pertains to the claim 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists.  Furthermore, as also held in 
Mayfield, an error, whether procedural or substantive, is 
only prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  The content of the 
November 2003 VCAA notice (which addressed the correct issue, 
unlike the earlier August 2001 letter) therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

Although the August 2001 VCAA letter was issued prior to the 
RO's initial adjudication of the veteran's claim for an 
increased rating, as mentioned, that first VCAA notice was 
inadequate because it concerned the issue of entitlement to 
service connection (when, in actuality, it should have 
pertained to a claim for a higher rating of an already 
established service-connected disability).  Nevertheless, as 
also mentioned, the RO subsequently corrected this procedural 
due process defect by sending the veteran another VCAA notice 
in November 2003 that addressed the actual claim at issue.  
This correct VCAA notice was provided after the RO's initial 
adjudication of his claim.  So this did not comply with the 
requirement that VCAA notice precede the RO's initial 
adjudication.  But in Pelegrini II, the Court clarified that 
in cases, as here, where the VCAA notice was not issued until 
after the initial adjudication in question, VA does not have 
to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.



Here, the November 2003 VCAA notice provided the veteran with 
ample opportunity to respond before her appeal was certified 
to the Board in August 2004.  Also, VA medical records were 
obtained and she submitted a statement, which the RO 
considered prior to issuing the July 2004 supplemental 
statement of the case (SSOC).  And she has not otherwise 
indicated she has any additional relevant evidence to submit 
or which needs to be obtained.  So under these circumstances, 
the Board finds that she was afforded "a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Mayfield, 19 Vet. App. at 128 
(holding that section 5103(a) notice provided after initial 
RO decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini II, 18 Vet. App. at 122-24).

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence [s]he should submit to substantiate [her] claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  All reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  See 
38 C.F.R. § 4.3.



A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, her present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  See also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

The veteran was first afforded a VA examination in August 
2001.  According to the report, she complained of aching foot 
pain, sharp pain, and tingling on the bottom of her feet.  
She also complained of pain and discomfort in her toes, which 
she said radiated up to her knees, particularly when 
standing.  She denied receiving physical therapy or other 
treatment for her feet.  She said orthotics and insoles did 
not help to alleviate her symptoms.  But she acknowledged 
that a particular shoe, recommended by the podiatry 
department, and a pair of heel cups helped alleviate her 
discomfort, and that she had been using a cane for the 
previous 6 months.  She also related that she had filed for 
disability from her job at the postal service due to her foot 
pain, as it worsened with prolonged standing.  Physical 
examination was negative for edema.  There was a decrease in 
the medial longitudinal arches of the feet when she was 
seated.  There was mild pain on palpation of her heel area, 
the plantar aspects of her feet, along her medial 
longitudinal arches, the lateral longitudinal arches, and the 
Achilles tendon bilaterally.  There was no evidence of 
hammertoe deformities or abnormal wear on her shoes.  Upon 
standing, there was a valgus deformity of 1 degree in the 
heels, and her left foot appeared flatter than her right 
foot.  During gait cycle, she had plantar flexion of the left 
foot longer than the right foot.  Upon weight-bearing X-ray, 
she had a plantar heel spur on the left foot and a decrease 
in the calcaneal inclination angle.  There was also an 
increase in the talar declination angle of both feet.  The 
diagnoses were moderate left foot pes planus and mild right 
foot pes planus.

A December 2001 podiatry consultation report indicates the 
veteran complained of painful feet for 20 years, and that her 
feet were becoming flat.  She reported that she had gained 
weight since service, but denied trauma.  She also reported 
that her orthotics did not help.  Upon examination, her pedal 
pulses were palpable.  There was no evidence of erythema, 
lesions, or acute infection.  The assessment was left foot 
plantar fasciitis and bilateral pes planus.

A January 2002 VA medical record notes the veteran's medical 
history included osteoarthritis of the left leg, myalgia and 
myositis, and obesity.

The veteran was provided a VA general medical examination in 
July 2003.  The report of that evaluation shows she had a 
history of osteoarthritis and complained of joint pain.  Upon 
examination, her gait was normal and her peripheral pulses 
were present.  There was no evidence of edema of the 
extremities.  The VA examiner noted the veteran related that 
she was able to perform her daily living activities and was 
capable of employment.

The report of a July 2003 VA joints examination indicates the 
veteran complained of constant, sharp, aching bilateral foot 
pain, which she said radiated to her knees.  She related a 
history of treatment by a podiatrist, including arch support, 
ice, massage, and wrapping, but without relief.  She said 
that she used to work for the postal service, but was on 
disability.  She also reported that she was independent as to 
her activities of daily living, but used a cane.  Physical 
examination showed that she had normal gait, without 
deviation.  Pes planus was noted upon weight-bearing and non-
weight-bearing positions, bilaterally.  There was no evidence 
of deformity, erythema, or edema.  Her left foot was more 
flat than her right foot.  There was tenderness to palpation 
over the bottom of her feet, but there was no evidence of 
joint instability.  Sensation was intact and deep tendon 
reflexes were symmetric.  Motor and muscle strength were full 
and symmetric.  Diagnoses included bilateral pes planus and 
bilateral plantar fasciitis.

In considering these rating criteria in relation to the 
medical evidence of record, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent rating.  So a higher rating is 
not warranted.  The objective clinical evidence of record 
does not show that she has marked deformity, skin or vascular 
changes, swelling, or callosities.  And while there are 
credible indications she experiences pain - especially from 
prolonged standing, her gait is still normal.  Likewise, 
there is no evidence of associated limitation of motion or 
functional impairment in her feet due to pain and she 
experiences some relief with special shoes and a cane.  
Furthermore, her muscle strength and pedal pulses are normal.  
And the medical evidence of record distinguishes between her 
heel spur, plantar fasciitis, and service-connected pes 
planus.  Only the functional impairment specifically 
attributable to her pes planus can be cited as grounds for 
increasing her rating because the heel spur and plantar 
fasciitis were not caused by her military service.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, 
her symptomatology specifically attributable to her bilateral 
pes planus most closely fits within the criteria for the 
currently assigned 10 percent evaluation.

In determining the veteran is not entitled to a rating higher 
than 10 percent for her bilateral pes planus, the Board also 
has considered whether she is entitled to a higher rating on 
the basis of functional loss due to the pain pursuant to 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See, too, 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  The fact that she experiences pain, 
particularly with prolonged use of her feet, means her pes 
planus is at least symptomatic in this specific respect.  
But still, as previously mentioned, her current 10 percent 
rating for moderate pes planus contemplates "pain on 
manipulation and use" of her feet.  Indeed, this is 
expressly stated in Code 5276.  So this symptom, even 
accepting she has it, is already factored into her current 10 
percent ratings.  Thus, there is no objective clinical 
indication she has other symptoms, aside from this, which 
result in any additional functional limitation (motion, etc.) 
to a degree that would support a rating higher than 10 
percent.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the veteran that 
her pes planus causes marked interference with her employment 
(meaning over and beyond that contemplated by her current 
schedular rating) or necessitates frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Even she has 
readily admitted that she is capable of employment despite 
her pes planus, albeit perhaps preferably of the more 
sedentary variety.  So there is no basis for referring this 
case to the Director of VA's Compensation and Pension Service 
for extra-schedular consideration.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, for the reasons stated, the Board finds that 
the preponderance of the evidence is against the claim for a 
higher rating of the bilateral pes planus.  So there is no 
reasonable doubt to resolve in the veteran's favor.  
38 C.F.R. § 4.3.


ORDER

The claim for a disability rating higher than 10 percent for 
bilateral pes planus is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


